NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN CARLOS TORRES,                             No.    18-56267

                Plaintiff-Appellant,            D.C. No. 5:17-cv-01527-DSF-JEM

 v.
                                                MEMORANDUM*
NATIONSTAR MORTGAGE LLC; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      John Carlos Torres appeals pro se from the district court’s summary

judgment in his action alleging violations of the Fair Debt Collection Practices Act

(“FDCPA”) and state law arising out of foreclosure proceedings on his property.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment on Torres’s FDCPA

claim under 15 U.S.C. § 1692f(6) because Torres failed to raise a genuine dispute

of material fact as to whether defendants’ conduct was unfair or unconscionable.

See Cleveland v. Policy Mgmt. Sys. Corp., 526 U.S. 795, 805-06 (1999)

(“Summary judgment for a defendant is appropriate when the plaintiff fails to

make a showing sufficient to establish the existence of an element essential to [his]

case, and on which [he] will bear the burden of proof at trial.” (citation omitted)).

      The district court properly granted summary judgment on Torres’s claims

under §§ 1692d(1), 1692e, 1692g(b), 1692i, 1692j of the FDCPA because Torres

failed to raise a genuine dispute of material fact as to whether defendants violated

any of these provisions. See Cleveland, 526 U.S. at 805-06.

      The district court did not abuse its discretion by denying Torres’s motion for

reconsideration under Federal Rule of Civil Procedure 60(b) because Torres failed

to set forth any basis for relief. See Sch. Dist. No. 1J, Multnomah Cty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of

review and factors for reconsideration under Rule 60(b)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on




                                           2                                      18-56267
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                        3                               18-56267